PER CURIAM:
Daren Gadsden, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2013) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we deny Gadsden’s motion for a transcript at Government expense and affirm the district court’s order as modified to reflect that the disposition is without prejudice. Gadsden v. Koppel, No. 1:13-cv-00671-ELH, 2013 WL 2181205 (D.Md. May 17, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED.